Citation Nr: 1622441	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral ankle arthritis.

3.  Entitlement to service connection for bilateral hand and finger arthritis.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for bilateral elbow arthritis.

8.  Entitlement to service connection for bilateral wrist arthritis.

9.  Entitlement to service connection for bilateral shoulder arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to July 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board denied the Veteran's claim for entitlement to service connection for a low back disability in a June 2015 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order granting a Joint Motion for Remand (JMR).  The Order served to vacate the Board's June 2015 decision and remand the matter to the Board for compliance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Low Back Disability

Initially, the Board observes that the Veteran submitted new evidence in May 2016, with a waiver of RO jurisdiction.  That new evidence includes a July 2015 opinion from a VA doctor, stating that his review of "lumbosacral radiographs on chart from El Paso facility done in 1999 . . . [show] degenerative changes with narrowing of the disc space at the lowest lumbosacral interspace."  While there is a presumption for service connection of arthritis when it is shown to manifest to a degree of 10 percent or more within one year of service discharge, that presumption is rebuttable.

There is also of record a December 2014 VA opinion in which the examiner found that the Veteran had a congenital defect of an extra lumbar segment prior to her entrance into active duty service, and that the 1999 X-ray showing an L6 defect was most likely the same defect noted in a 1986 pre-service X-ray.  The examiner also opined that there was no evidence of superimposed disease or injury, that the mild narrowing noted in the 1999 X-ray was related to the congenital defect of having an extra lumbar segment, and that the Veteran's bilateral spondylolysis in T3-T4 is a post-service condition.  The examiner did not provide any significant explanation or rationale as to whether the Veteran incurred a superimposed disease or injury during active duty service, particularly in light of the Board's October 2014 remand directive to accept the Veteran's lay statements of back problems during service to be credible.  In that regard, the December 2014 VA opinion did not address the Veteran's lay statements whatsoever.  Moreover, the December 2014 examiner did not provide supportive rationale with regard to the opinion that the Veteran's bilateral spondylolysis in T3-T4 is a post-service condition aside from a general reference to the lack of complaints and treatment in the service treatment records.

Although arthritis which is manifested to a degree of 10 percent or greater within the first year after service discharge is generally subject to a presumption of service connection, in this case it is unclear to the Board whether the Veteran's arthritis is a component of her congenital defect of having an extra lumbar segment (and if so, whether it underwent a superimposed injury or disease during service) or whether it is a separate disability.  Additionally, the Board finds the December 2014 VA opinion to be inadequate with regard to the etiology of the other diagnosed thoracolumbar spine disabilities, including bilateral spondylolysis in T3-T4.  Further, the December 2014 examiner did not address the etiology of the other lumbar spine disabilities shown in the record, including bilateral pars defect at L3, and thinning of the L4-L5 intervertebral disc with partial desiccation and annular bulge or herniation.

For the reasons stated above, the Board believes that a new VA opinion is necessary to clarify the origin of the arthritis and the etiology of all other diagnosed thoracolumbar spine disabilities with adequate consideration of the Veteran's lay statements.

Last, the Board observes that the Veteran has requested the curriculum vitae (CV) for the VA examiner who conducted the November 2012 VA examination and the VA examiner who provided the December 2014 VA opinion.  The Veteran's request is clearly aimed at establishing the competency of the examiners.  The Veteran's request is reasonable in light of her assertion that the examiners who provided the opinions do not practice in the particular specialty in which their opinions were rendered.  Accordingly, on remand, the CV for the VA examiners who prepared the November 2012 and December 2014 opinions should be obtained and provided to the Veteran for review, as well as associated with the claims file.  Nohr v. McDonald, 27 Vet. App. 124 (2014).

II.  Manlicon Issues

The claims for entitlement to service connection for bilateral ankle arthritis, bilateral hand and finger arthritis, bilateral wrist arthritis, bilateral foot disorder, right knee disorder, left knee disorder, bilateral elbow arthritis, and bilateral shoulder arthritis are remanded to the RO for the issuance of a statement of a case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In July 2015, the Veteran filed a notice of disagreement to the July 2014 rating decision denying the above-identified issues.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiners who prepared the November 2012 and December 2014 VA opinions and request that they provide a copy of their resume/curriculum vitae (to include a list of publications, list of specialties, etc., if any).  Upon receipt of such, associate it with the file and provide the Veteran and her representative a copy thereof.  If the requested resume/curriculum vitae is not obtainable, the Veteran should be so advised and the reasons for such should be noted in the record.

2.  Obtain a new VA opinion, prepared by an orthopedic physician, as to the etiology of all diagnosed thoracolumbar spine disabilities.  The examiner should be provided with the Veteran's claims file and a copy of this remand, and the claims file and remand must be reviewed by the examiner in conjunction with the opinion provided.  After conducting a thorough review of the evidence contained in the claims file, with particular attention to the Veteran's lay statements regarding the onset and duration of her low back pain during military service, the examiner should provide the following opinions:

* Does the record demonstrate clearly and unmistakably that the Veteran had a congenital defect of the lumbar spine prior to her entrance into active duty service?  If so, please state the diagnosis of the congenital defect, and also state whether the Veteran's current lumbar spine arthritis is a manifestation of that congenital defect.

* If so, does the record demonstrate clearly and unmistakably that the congenital defect was not subjected to a superimposed disease or injury during active service?  In discussing whether there was a superimposed disease or injury, please address the Veteran's lay statements of in-service low back pain and explain whether it is clear and unmistakable that the constant wear and tear that she alleges during service does not constitute a superimposed disease or injury.

* Is it at least as likely as not (a 50 percent chance or greater) that any of the Veteran's other diagnosed back disabilities shown in the record, including bilateral spondylolysis in T3-T4, bilateral pars defect at L3, and thinning of the L4-L5 intervertebral disc with partial desiccation and annular bulge or herniation were caused by or incurred during the Veteran's active duty service?

In providing the requested opinions, the examiner must consider the Veteran's lay statements, and for purposes of this examination, should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for bilateral ankle arthritis, bilateral hand and finger arthritis, bilateral wrist arthritis, bilateral foot disorder, right knee disorder, left knee disorder, bilateral elbow arthritis, and bilateral shoulder arthritis, pursuant to a July 2015 notice of disagreement with a July 2014 rating decision.  38 C.F.R. § 19.26 (2015). 

The Veteran and her representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


